DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/18/2022. The submission in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Claims 1-3, 5-9, 11-15, 17-20, and 25 are pending in this Office Action.
Claims 4, 10, 16, and 21-24 are canceled.
Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-3, 5-7, 9, 11, 13-15, 17-19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2003/0072062 A1) Pedersen et al., hereinafter “Pedersen” in view of Shiyuuji Ougiya et al., (JPS6051033A), hereinafter “Ougiya” and further in view of (US 2005/0185257 A1) Mark Young et al., hereinafter “Young”. 
Regarding claim 1, Pedersen disclose a submarine optical transmission apparatus comprising (Pedersen: Fig. 1-4, terminal 12 and 18 terrestrial stations, undersea (submarine) repeater 16 for optical/electrical transmission apparatus, see ¶¶ [0003], [0007], [0040], [0039]- [0062]):  
a plurality of first component housing units capable of housing either or both of an optical component and an electric component and to be stacked in a first direction (Pedersen: Fig. 1-5, 7a/b, 14-17, 23-24, plurality of first (each) component/package assembly 400, is fabricated in a frame 403 may be optionally include heating/thermally conductive layer 432 are stacked 430, these assemblies include optical components i.e., laser, FBG, wavelength blocker, and electrical components, the shell structure 200 of repeater 16 submarine optical transmission apparatus, electrical and optical components 473, are stacked in first direction (vertical) ¶¶ [0040], [0044]- [0046], [0077],[0073]-[0074],[0080]- [0082]); 
a case capable of housing the stacked first component housing units, a longitudinal direction thereof being a second direction orthogonal to the first direction (Pedersen: Fig. 1-5, 7a/b, 14-17, 23-24, case i.e., shell structure outer layer 200 of repeater 16 is part of pressure vessel for protecting the interior structure housing capable of housing the stack plurality of first optical/electrical components assembly i.e., 514, in vertical direction and see Fig. 23-24, ¶¶ [0040], [0044]-[0046], [0077], [0080]-[0082]); and 
a heat dissipating member disposed in the case conducts heat generated in the plurality of first component housing units to the case (Pedersen: Fig. 7a/b, 15, temperature alteration device 436, heat dissipating member i.e., thermally conductive layer 432, in the casing 200 and further cooling unit can be controlling and minimizing the ambient temperature of optical/electrical components heat spreading layer 438, and dissipation, Fig. 15, ¶¶ [0044], [0050], [0073]- [0074]),
wherein each first component housing unit comprises a substrate whose principal surface is normal to the first direction, either or both of the optical component and the electric component are mounted on the substrate, either or both of the optical component and the electric component are mounted on the substrate (Pedersen: Fig. 14-24, top side 401 of assembly 400, includes optical and electrical components, i.e., pump source 310, combiner, coupler, gain filter, power, and monitoring and control circuitry being mounted on assemblies 514 on principle or top surface of PCB, and on the bottom side 402 (or circuit side) winding fiber interconnector, optical component interconnects, signal path processing for (circuit side of PCB or substrate) optical component mounted on side 401 and 402, Fig. 16, shows component mounted on top of PCB 406 has first and second PCB 450, 45, Fig. 23 & 24, illustrate the provision of repeater 16 for four line quad assembly 514, being stacked in first direction (vertical) and assemble to inner frame 203, ¶¶ [0071]-[0072], [0075]-[0076],[0080]-[0081]),
the heat dissipating member contacts the substrate of each first component housing unit (Pedersen: Fig. 7a/7b, repeater 16, outer layer 200, protect interior structure i.e., optical/electrical components inside of 200, good resistance to corrosion and thermal conductivity to aid minimize temperature rise due to heat dissipation, appropriate dielectric material layer 202 with thickness of 6 mm resides an inner frame structure 203, given the protection and thermal conductivity, ¶¶ [0044]-[0046], [0055],[0075]-[0076],[0080]-[0081])
Pedersen does not expressly teach the heat dissipating member contacts the substrate of each first component housing unit. 
However, Ougiya disclose wherein each first component housing unit comprises a substrate whose principal surface is normal to the first direction, either or both of the optical component and the electric component are mounted on the substrate, and the heat dissipating member contacts the substrate of each first component housing unit (Ougiya: Fig. 1-4, each first and second optical/electrical components 26a/b, 25a/b, 48a/b, 47a/b, 49a/b are stacked in vertical direction as well as side-by-side in longitudinal direction A, these optical/electrical components are formed in rectangular parallelepiped and disposed or placed on upper and lower surfaces of the partition plate 46 and 48a/b are disposed on the receiving circuit blocks 47a/b, and are in contact with heat dissipation members 53a/b see pages 2-3 ¶¶ [0001]-[0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pedersen to include the heat dissipating member contacts the substrate of each first component housing unit as taught by Ougiya so that the heat radiating members can be able to disposed in the inner space outside the two side edges of the partition plate and can be used very effectively and by arranging the circuit blocks rationally the internal space of the cylindrical body is efficiently used and thus heat dissipation is improved while the overall size is reduced.   See Ougiya page 4, first paragraph, MPEP 2143.I (A-D).

Regarding claim 9, Pedersen disclose a submarine optical transmission apparatus comprising (Pedersen: Fig. 1-4, terminal 12 and 18 terrestrial stations, undersea (submarine) repeater 16 for optical/electrical transmission apparatus, see ¶¶ [0003], [0007], [0040], [0039]- [0062]): 
a plurality of first component housing units capable of housing either or both of an optical component and an electric component and stacked in a first direction (Pedersen: Fig. 1-5, 7a/b, 14-17, 23-24, plurality of first (each) component/package assembly 400, is fabricated in a frame 403 may be optionally include heating/thermally conductive layer 432 are stacked 430, these assemblies include optical components i.e., laser, FBG, wavelength blocker, and electrical components, the shell structure 200 of repeater 16 submarine optical transmission apparatus, electrical and optical components 473, are stacked in first direction (vertical) ¶¶ [0040], [0044]- [0046], [0077],[0073]-[0074],[0080]- [0082]); 
a case capable of housing the stacked first component housing units, a longitudinal direction thereof being a second direction orthogonal to the first direction (Pedersen: Fig. 1-5, 7a/b, 14-17, 23-24, case i.e., shell structure outer layer 200 of repeater 16 is part of pressure vessel for protecting the interior structure housing capable of housing the stack plurality of first optical/electrical components assembly i.e., 514, in vertical direction and see Fig. 23-24, ¶¶ [0040], [0044]-[0046], [0077], [0080]-[0082]); and 
a heat dissipating member disposed in the case conducts heat generated in the plurality of first component housing units to the case (Pedersen: Fig. 7a/b, 15, temperature alteration device 436, heat dissipating member i.e., thermally conductive layer 432, in the casing 200 and further cooling unit can be controlling and minimizing the ambient temperature of optical/electrical components heat spreading layer 438, and dissipation, Fig. 15, ¶¶ [0044], [0050], [0073]- [0074]), 
wherein a part of the plurality of the first component housing units constitute a first communication system, 3a part of the plurality of the first component housing units other than the first component housing units included in the first communication system constitute a second communication system (Pedersen: Fig. 5, repeater 16 is bi-direction plurality of first component housing units first communication system signal traveling from terminal 12 to terminal 18, and second communication system WDM signal traveling from terminal 18 toward terminal 12, see also Fig. 24, ¶¶ [0039]- [0040]), and 
Pedersen does not expressly disclose a space separating the first communication system from the second communication system is disposed between the first communication system and the second communication system.
However, Ougiya disclose a space separating the first communication system from the second communication system is disposed between the first communication system and the second communication system (Ougiya: Fig. 1-4, each first and second optical/electrical components 26a/b, 25a/b, 48a/b, 47a/b, 49a/b, these optical/electrical components are spaced separated and formed in rectangular parallelepiped and disposed on upper and lower surfaces of the partition plate 46 and 48a/b are disposed on the receiving circuit blocks 47a/b, and are in contact with heat dissipation members 53a/b see pages 2-3 ¶¶ [0001]-[0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pedersen to include a space separating the first communication system from the second communication system is disposed between the first communication system and the second communication system as taught by Ougiya in order to improve the heat radiating members can be able to disposed in the inner space outside the two side edges of the partition plate and can be used very effectively and by arranging the circuit blocks rationally the internal space of the cylindrical body is efficiently used and thus heat dissipation is improved while the overall size is reduced.   See Ougiya page 4, first paragraph, MPEP 2143.I (A-D).
Regarding claim 13, Pedersen disclose a submarine optical communication system comprising (Pedersen: Fig. 1-4, submarine optical communication system 10, terminal 12 and 18 are terrestrial stations, plurality of repeater 16 undersea optical transmission apparatus, see ¶¶ [0003], [0007], [0040], [0039]- [0062]): 
a first base station and a second base station provided on land (Pedersen: Fig. 1-4, first base station i.e., terminal 12 and second base station i.e., terminal 18 are terrestrial stations, see ¶¶ [0003], [0040], [0039]- [0062]); 
a submarine optical transmission apparatus connected to the first base station and the second base station through submarine cables, wherein the submarine optical transmission apparatus comprises (Pedersen: Fig. 1-4, first base station i.e., terminal 12 and second base station i.e., terminal 18 are terrestrial stations and connected through submarine cable 14, see ¶¶ [0003], [0007], [0040]): 
a plurality of first component housing units capable of housing either or both of an optical component and an electric component and stacked in a first direction (Pedersen: Fig. 1-5, 7a/b, 14-17, 23-24, plurality of first (each) component/package assembly 400, is fabricated in a frame 403 may be optionally include heating/thermally conductive layer 432 are stacked 430, these assemblies include optical components i.e., laser, FBG, wavelength blocker, and electrical components, the shell structure 200 of repeater 16 submarine optical transmission apparatus, electrical and optical components 473, are stacked in first direction (vertical) ¶¶ [0040], [0044]- [0046], [0077],[0073]-[0074],[0080]- [0082]);
a case capable of housing the stacked plurality of first component housing units, a longitudinal direction thereof being a second direction orthogonal to the first direction (Pedersen: Fig. 1-5, 7a/b, 14-17, 23-24, case i.e., shell structure outer layer 200 of repeater 16 is part of pressure vessel for protecting the interior structure housing capable of housing the stack plurality of first optical/electrical components assembly i.e., 514, in vertical direction and see Fig. 23-24, ¶¶ [0040], [0044]-[0046], [0077], [0080]-[0082]), 
a heat dissipating member disposed in the case conducts heat generated in the plurality of first component housing units to the case (Pedersen: Fig. 7a/b, 15, temperature alteration device 436, heat dissipating member i.e., thermally conductive layer 432, in the casing 200 and further cooling unit can be controlling and minimizing the ambient temperature of optical/electrical components heat spreading layer 438, and dissipation, Fig. 15, ¶¶ [0044], [0050], [0073]- [0074]), wherein  
wherein each first component housing unit comprises a substrate whose principal surface is normal to the first direction, either or both of the optical component and the electric component are mounted on the substrate (Pedersen: Fig. 14-24, top side 401 of assembly 400, includes optical and electrical components, i.e., pump source 310, combiner, coupler, gain filter, power, and monitoring and control circuitry being mounted on assemblies 514 on principle or top surface of PCB, and on the bottom side 402 (or circuit side) winding fiber interconnector, optical component interconnects, signal path processing for (circuit side of PCB or substrate) optical component mounted on side 401 and 402, Fig. 16, shows component mounted on top of PCB 406 has first and second PCB 450, 45, Fig. 23 & 24, illustrate the provision of repeater 16 for four line quad assembly 514, being stacked in first direction (vertical) and assemble to inner frame 203, ¶¶ [0071]-[0072], [0075]-[0076],[0080]-[0081]), and 
the heat dissipating member contacts with the substrate of the first component housing unit (Pedersen: Fig. 7a/7b, repeater 16, outer layer 200, protect interior structure i.e., optical/electrical components inside of 200, good resistance to corrosion and thermal conductivity to aid minimize temperature rise due to heat dissipation, appropriate dielectric material layer 202 with thickness of 6 mm resides an inner frame structure 203, given the protection and thermal conductivity, ¶¶ [0044]-[0046], [0055],[0075]-[0076],[0080]-[0081]).
Pedersen does not expressly teach the heat dissipating member contacts the substrate of each first component housing unit. 
However, Ougiya disclose wherein each first component housing unit comprises a substrate whose principal surface is normal to the first direction, either or both of the optical component and the electric component are mounted on the substrate, and the heat dissipating member contacts the substrate of each first component housing unit (Ougiya: Fig. 1-4, each first and second optical/electrical components 26a/b, 25a/b, 48a/b, 47a/b, 49a/b are stacked in vertical direction as well as side-by-side in longitudinal direction A, these optical/electrical components are formed in rectangular parallelepiped and disposed or placed on upper and lower surfaces of the partition plate 46 and 48a/b are disposed on the receiving circuit blocks 47a/b, and are in contact with heat dissipation members 53a/b see pages 2-3 ¶¶ [0001]-[0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pedersen to include the heat dissipating member contacts the substrate of each first component housing unit as taught by Ougiya so that the heat radiating members can be able to disposed in the inner space outside the two side edges of the partition plate and can be used very effectively and by arranging the circuit blocks rationally the internal space of the cylindrical body is efficiently used and thus heat dissipation is improved while the overall size is reduced.   See Ougiya page 4, first paragraph, MPEP 2143.I (A-D).
Regarding claim 25, is interpreted and rejected in the same manner as claim 1 and claim 13.

Regarding claim 2, the combination of Pedersen disclose the submarine optical transmission apparatus according to Claim 1, wherein the heat dissipating member contacts with an inner surface of the case and a part or all of the plurality of the first component housing units (Pedersen: Fig. 7a/b, 15, the general shell structure of repeater 16, has good resistance to corrosion and good thermal conductivity i.e., to minimizing temperature rises with the repeater due to heat dissipation, ¶¶ [0044], [0073]-[0074]).  
Regarding claim 14, is rejected in the same manner as claim 2.
Regarding claim 3, the combination of Pedersen disclose the submarine optical transmission apparatus according to Claim 2, wherein the heat dissipating member has a shape along the inner surface of the case (Pedersen: Fig. 7a/b, 15, the general shell structure 200 of repeater 16, good thermal conductivity i.e., to minimizing temperature rises the shell 200 is dissipating member therefore the shape is the same as inner surface of the shell/case, ¶¶ [0044], [0073]-[0074]).  
Regarding claim 15, is rejected in the same manner as claim 3.
Regarding claim 5, the combination of Pedersen discloses the submarine optical transmission apparatus according to Claim 1, wherein the heat dissipating member is configured of material having thermal conductivity higher than that of the substrate of the first component housing unit (Pedersen: Fig. 14-24, heat dissipating member i.e., conductor layer 438 having higher performance thermal conducting properties to conduct the heat away from the optical components, the general shell structure 200 of repeater 16, good thermal conductivity i.e., to minimizing temperature rises the shell 200,  ¶¶ [0044], [0073]-[0074] and further Ougiya teaches Fig. 1-4, each first and second optical/electrical components 26a/b, 25a/b, 48a/b, 47a/b, 49a/b are formed in rectangular parallelepiped and disposed or placed on upper and lower surfaces of the partition plate 46 and are in contact with heat dissipation members 53a/b see pages 2-3 ¶¶ [0001]-[0003]).
Regarding claim 17, is rejected in the same manner as claim 5.

Regarding claim 6, the combination of Pedersen discloses the submarine optical transmission apparatus according Claim 1, the heat dissipating member is capable of housing an optical fiber connecting between the optical components (Pedersen: Fig. 17, housing (cassette 470), fits within heat dissipating member shell 200, having plurality of cavities 472, for holding optical components and capable of routing optical fibers in a stackable fashion, ¶¶ [0077]- [0078]). 
Regarding claim 18, is rejected in the same manner as claim 6.
Regarding claim 7, the combination of Pedersen disclose the submarine optical transmission apparatus according to Claim 1, the heat dissipating member is configured as a support member reinforcing pressure resistance of the case (Pedersen: Fig. 7a/b, 15, the general shell structure 200 of repeater 16, good thermal conductivity i.e., to minimizing temperature rises the shell 200 is dissipating member shell structure outer layer 200 of repeater 16 is part of pressure vessel for protecting the interior structure and optical/electrical components, see Fig. 23, ¶¶ [0044], [0073]-[0074]).  
Regarding claim 19, is rejected in the same manner as claim 7.
Regarding claim 11, the combination of Pedersen disclose the submarine optical transmission apparatus according to Claim 9, wherein an insulating member is inserted into the space between the first communication system from the second communication system (Ougiya: Fig. 1-4, each first and second communication system top and bottom of partition plate 46, the first and second optical/electrical components 26a/b, 25a/b, 48a/b, 47a/b, 49a/b, these optical/electrical components are spaced separated and formed in rectangular parallelepiped and disposed on upper and lower surfaces of the partition plate 46 and 48a/b and are insulated from each space and in contact with heat dissipation members 53a/b see pages 2-3 ¶¶ [0001]-[0003]). 

Claims 8, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2003/0072062 A1) Pedersen et al., hereinafter “Pedersen” in view of Shiyuuji Ougiya et al., (JPS6051033A), hereinafter “Ougiya” and further in view of (US 2005/0185257 A1) Mark Young et al., hereinafter “Young”.    
Regarding claim 8, the combination of Pedersen discloses the submarine optical transmission apparatus according to Claim 1, but does not expressly disclose further comprising a second component housing unit that is plate-like and has a principal surface normal to the second direction. 
However, Young from same field of endeavor disclose a second component housing unit that is plate-like and has a principal surface normal to the second direction (Young: Fig. 5-6, second component of housing unit plated-like e.g., end surfaces 403 and Flanges 402 and longitudinal plane 405 are plated like and perpendicular to principal surface of components, see ¶¶ [0053]- [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pedersen to include second component housing unit that is plate-like and has surface normal to first direction as taught by Young because dividing the module into two half units and each half can house two optical amplifiers.  See Young paragraph [0053], MPEP 2143.I (A-D).
Regarding claim 20, is rejected in the same manner as claim 8.
Regarding claim 12, the combination of Pedersen disclose the submarine optical transmission apparatus according to Claim 1, further comprising a second component housing unit that is plate-like and has a principal surface normal to the second direction, wherein a part of the second component housing unit constitutes a first communication system, and a part of the second component housing unit other than the second component housing unit included in the first communication system constitutes a second communication system (Pedersen: Fig. 5, repeater 16 is bi-direction first component housing units first communication system signal traveling from terminal 12 to terminal 18, and second communication system WDM signal traveling from terminal 18 toward terminal 12, see also Fig. 24, ¶¶ [0039]- [0040]).
Pedersen does not expressly disclose further comprising a second component housing unit that is plate-like and has a principal surface normal to the first direction. 
However, Young from same field of endeavor disclose a second component housing unit that is plate-like and has a principal surface normal to the first direction (Young: Fig. 5-6, second component of housing unit plated-like e.g., end surfaces 403 and Flanges 402 and longitudinal plane 405 are plated like and perpendicular to principal surface of components, see ¶¶ [0053]- [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pedersen to include second component housing unit that is plate-like and has surface normal to first direction as taught by Young because dividing the module into two half units and each half can house two optical amplifiers.  See Young paragraph [0053], MPEP 2143.I (A-D).
Conclusion






The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
 (US 2003/0072063 A1) 	Robert M. Adams et al., 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636